Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 14, 2021

                                            No. 04-21-00106-CR

                                     IN RE Andre SCALES, Relator

                                            Original Proceeding 1

                                                   ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on April 14, 2021.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2011CR8106, styled State v. Scales, pending in the 227th Judicial District
1

Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.